
	
		II
		111th CONGRESS
		1st Session
		S. 1191
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mr. Bayh introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Energy to prepare a report on
		  climate change and energy policy in the People’s Republic of China and in the
		  Republic of India.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Roadmap for Addressing Climate
			 Change in China and India Act of 2009.
		2.Findings and
			 purposes
			(a)FindingsCongress finds that—
				(1)the United
			 States, the People’s Republic of China, and the Republic of India are some of
			 the world’s largest emitters of greenhouse gases;
				(2)a global solution
			 to climate change requires action by all 3 countries that is commensurate with
			 their national circumstances and level of economic development;
				(3)awareness of
			 steps each country is taking to reducing emissions is critical in building
			 confidence in a cooperative approach to climate change; and
				(4)understanding
			 challenges each country faces in reducing emissions can help identify areas of
			 potential collaboration.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to provide
			 Congress and the American public with a better understanding of the steps China
			 and India are taking to reduce greenhouse gas emissions; and
				(2)to identify the
			 means by which the United States can assist China and India in achieving such a
			 reduction.
				3.Interagency
			 China and India climate change and energy report
			(a)In
			 generalThe Secretary of Energy, working with the interagency
			 task force established under subsection (b), shall prepare an interagency
			 report on climate change and energy policy in the People’s Republic of China
			 and in the Republic of India.
			(b)Interagency
			 task force
				(1)CompositionThe
			 Secretary of Energy shall establish an interagency task force, which shall
			 consist of—
					(A)the Secretary of
			 Energy;
					(B)the Secretary of
			 State;
					(C)the Secretary of
			 Commerce;
					(D)the Administrator
			 of the Environmental Protection Agency;
					(E)the Secretary of
			 the Treasury; and
					(F)the head of any
			 other agency or department who has been selected by the Secretary of Energy to
			 participate in the task force.
					(2)ChairpersonThe
			 Secretary of Energy shall serve as chairperson of the interagency task
			 force.
				(c)Report
			 contentsIn preparing the report under subsection (a), the
			 interagency task force shall evaluate and include in the report, with respect
			 to the People’s Republic of China and the Republic of India—
				(1)the national or
			 subnational plans, policies, programs, laws, regulations, incentive mechanisms,
			 and other measures that are expected to result in, or have resulted in,
			 reductions in energy use and greenhouse gas emissions, including—
					(A)a list of such
			 plans, policies, programs, laws, regulations, incentive mechanisms, and other
			 measures;
					(B)a description of
			 progress made or expected in implementing such plans, policies, programs, laws,
			 regulations, incentive mechanisms, and other measures;
					(C)estimates of the
			 reductions in energy use and greenhouse gas emissions achieved or expected to
			 be achieved as a result of such plans, policies, programs, laws, regulations,
			 incentive mechanisms, and other measures; and
					(D)recommended areas
			 in which United States capacity building or other support could assist the
			 People’s Republic of China and the Republic of India to improve implementation
			 or compliance with such plans, policies, programs, laws, regulations, incentive
			 mechanisms, or other measures, including proposals for funding such joint
			 activities;
					(2)estimates, based
			 on the most recent information available to the interagency task force from
			 reliable public sources, of the quantity and types of energy used and
			 greenhouse gas emissions;
				(3)a description of
			 the tools, methods, and procedures that are used for collecting and analyzing
			 data regarding energy use and greenhouse gas emissions at the national,
			 provincial, sectoral, and facility level, including—
					(A)a comparison to
			 the methodologies used by the United States and prevailing international
			 practices;
					(B)the expected
			 levels of uncertainty regarding the data so collected;
					(C)the current
			 transparency of such tools, methods, and procedures; and
					(D)recommended areas
			 in which United States capacity building or other support could assist the
			 People’s Republic of China and the Republic of India to improve such tools,
			 methods, and procedures, increase data transparency, and strengthen the
			 relevant governance framework, including proposals for funding such joint
			 activities;
					(4)an assessment of
			 the state of knowledge of international, Chinese, and Indian best and current
			 technologies and practices to—
					(A)improve the
			 efficiency of coal use in electricity generation;
					(B)reduce the energy
			 use in industrial facilities, buildings, appliances, electronic equipment, and
			 other sectors, as appropriate;
					(C)capture and store
			 carbon from facilities that utilize fossil fuels for energy production;
					(D)produce renewable
			 energy, including wind, solar, small hydro, and geothermal energy; and
					(E)implement more
			 sustainable transport systems and technologies; and
					(5)the current
			 status of, and opportunities and recommendations for—
					(A)cooperation on
			 technology transfer, joint research, development, deployment, and clean energy
			 technology trade between the United States, the People’s Republic of China, and
			 the Republic of India; and
					(B)joint
			 opportunities for the development of intellectual property, including proposals
			 for financing such joint activities.
					(d)Submission to
			 CongressNot later than 6 months after the date of enactment of
			 this Act, the Secretary of Energy shall submit the report prepared under this
			 section to—
				(1)the
			 Committee on Energy and Natural Resources
			 of the Senate;
				(2)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate;
				(3)the
			 Committee on Environment and Public Works
			 of the Senate;
				(4)the
			 Committee on Foreign Relations of the
			 Senate;
				(5)the
			 Committee on Energy and Commerce of the House
			 of Representatives;
				(6)the
			 Committee on Natural Resources of the House of
			 Representatives; and
				(7)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section.
			
